Scott, J.
The facts are undisputed. The plaintiffs are the publishers of a book known as “ Animal Kingdom, or Johnson’s Household Book of Nature,” which was once published in a single volume, but for some years past has been published in two volumes. As publishers they were the owners of the electrotype *629plates and illustrations. In 1897 they entered into an agreement with the defendant for the printing and binding of the book, and the plates and illustrations were delivered to the defendant, and an agreement made between the plaintiffs and the defendant relating to the advancing of certain moneys, and the repayment thereof and the possession of the electrotype plates pending such repayment. In April last the plaintiffs desiring to repossess themselves of the plates entered into negotiations with the defendant. A conference was had between the plaintiff Johnson, and one Manning, the president of the defendant, in which reference was made to unbound printed sheets of the work, known as “ sheet stock,” which the defendant had on hand, but the exact amount of which was then apparently unknown to either conferee. The defendant, through its president, soon thereafter made in writing a definite proposition to the plaintiffs as follows: “We therefore make you this proposition: to turn the plates and sheet stock over to you, provided you pay us what would be our profit in binding the books, namely 20 cents a copy. There are 1,405 of them.” This proposition was accepted by the plaintiffs and the defendant thereupon sent forward the plates and a draft for $280, which the plaintiffs paid. Upon examination of the sheet stock sent them the .plaintiffs discovered that they had received unbound sheets for 680 complete works, and made demand upon the defendant for a return of a proportional part of the money paid. The controversy turns upon the meaning of the word “ copy ” as used in the proposition for sale of the stock sheets, the plaintiffs contending that it meant one full set of the publication, and the defendant insisting that it was used as the equivalent of “volume,” so that for each complete copy of the work, consisting of two volumes, it was entitled to receive forty cents. In ordinary parlance the word “ copy,” means not a reproduction of only a portion of the thing copied, but of the whole of it. The Century Dictionary defines the word as follows: “ A completed reproduction, or one of a set or number of reproductions containing the same matter or having the same form or appearance.” Webster’s Dictionary gives the following definition: “ T. A writing like another writing, a transcript from an original, hence, 2. Any single book or sets of books containing a composition resembling the original work, as the copy of a deed, or of a bond, a copy of Addison’s works,” etc. The Standard Dictionary defines copy as *630“ A single book or sets of books, or a sheet reproducing any literary composition; as a fully illustrated copy of Dante’s Inferno,” etc. If the proposition is to be construed according to the plain and customary meaning of the word “ copy,” there can be no doubt that it called for the payment of twenty cents as profit on the binding of each complete copy or reproduction of the work; that is, for each two volumes into which the work, for purposes of publication, was divided. Notwithstanding such division it still remained one book, whether divided, for trade purposes, into two or even more volumes. The evidence of experts in the book trade does not require that the word copy be given any restricted sense. ' Many of them testified that the word “ copy ” was used with respect to a single book or volume. It may well be that their evidence is not so irreconcilable as at first sight it appears. It is easy to understand that a bookseller speaking of a complete edition of Dickens’s works, for instance, might speak of a “ set of Dickens.” It is not so easy to understand, if he were offering a single work, that he would speak of “ a set of Bleak House.” We should rather expect him to speak of a “ copy of Bleak House ” even though it might be bound up in two volumes. The “ Animal Kingdom ” was, as we understand, a single work, -although customarily bound up in two volumes, but which had been, and might again, be bound up in a single volume. We think that what the plaintiffs agreed to pay was twenty cents for each complete copy of the work. Hnder the arrangement between the plaintiffs and the defendant the former was obliged to pay the stipulated sum before he had an opportunity to examine the sheet stock. As soon as he discovered the discrepancy between what he paid for and what he received he made a demand for the refund of the amount paid in excess of the agreement. This he is entitled to recover.
Judgment reversed and new trial granted, with costs to appellants to abide the event.
McAdam, P. J., and MacLean, J., concur.
Judgment reversed, new trial granted, with costs to abide event.